Title: Abigail Smith Adams, Obituary Notice, 28 October 1818
From: Anonymous
To: 


				
					OBITUARY NOTICE.Died at Quincy, the 28th October, 1818, Mrs. ABIGAIL ADAMS, consort of the Hon. JOHN ADAMS, 	late President of the United States.
					28 October 1818
				
				This lady was not more elevated by rank, than eminent by her virtues. Of her sex, she was an ornament, not less pure, than it was brilliant. At once the charm and the pride of the domestic circle. Exemplary in the fulfilment of every social and religious obligation; and in the native ease and characteristic dignity, with which they were discharged. Presiding, in her family, as though its cares had been the single object of her thoughts; yet her mind, enlarged by reading, and established by meditation, had the aspect of one, exclusively devoted to mental improvement and intellectual contemplation. It was impossible to know her intimately, without admiring that rare assemblage of qualities, which constituted her character; in which masculine understanding was united with a delicacy, unobtrusive and feminine; what was true, and useful, and necessary to be known, for the right conduct of common life, was mingled and dignified, by being combined, in her mind and practice, with acquirements, at once, extensive, elegant, and extraordinary. She was endowed by nature, with a countenance singularly noble and lovely. In it dignity was blended with sweetness, the beams of intelligence with those of kindness; inspiring at once, respect, confidence and affection. She illustrated and adorned every sphere she was called to fill. Although polished by intercourse with the world, her mind had lost nothing of its original purity and innate worth.This is not the language of panegyric. If to those, who knew her not, it shall have this aspect, those who knew her best, will feel how short this description falls of all the refined and all the substantial qualities which formed the stamina of her character.Her father, the Rev. William Smith, a clergyman, respected for his piety and worth, married Elizabeth, the daughter of the Hon. John Quincy, and was settled at Weymouth, in this vicinity. These respectable parents were blessed with three daughters, Mary, the wife of the late Hon. Richard Cranch, of Quincy.—Elizabeth, the wife of the late Rev. John Shaw, of Haverhill, and afterwards, of the Rev. Stephen Peabody, of Atkinson, who were each qualified, by uncommon talents and virtues, to fill with equal worth, the different, though important stations, to which they were afterwards called. Of these, Mrs. Adams was the second. Under the paternal roof, with her beloved sisters, were passed her early years, in the pursuit of those intellectual and domestic accomplishments, on which gentlemen of her father’s profession are accustomed to found the future hopes of their children. Religion formed the basis of her early education. Under its sanction, and by its light, she was taught to discern the right in morals, and the useful in learning; and to take delight in the practice of what was prudent, and in the discovery of what was true; and to seek happiness and honor, in filling, with propriety and exactness, all the duties which peculiarly appertain to her sex.Connected in early life, by affection and intellectual sympathy, with one of the most eminent men of our age and country, and one among those, chiefly, instrumental, in achieving national Independence, she largely partook of the spirit of the times, and cheerfully braved the dangers, submitted to the privations, and cooperated in the energies demanded by the occasion. The leading patriots of that period well knew her intellectual worth. With many of the most distinguished, she long continued in the habits of correspondence. Her letters yet remain, and are monuments of refined taste and pure sentiment.After peace and independence had been acquired by her country, Mrs. Adams was called to adorn higher stations. The first lady to represent and sustain, in foreign courts, the character of the American female; the  second, who was obliged, by her husband’s rank, to take preeminence among the females of the United States.It was the joy and pride of her sex and country, that this lot so early fell on one,——“Fitted, or to shine in courtsWith unaffected grace, or walk the plainWith piety and meditation joined.”Possessing, at every period of life, the unlimited confidence, as well as affection of her husband, she was admitted, at all times, to share largely of his thoughts. While, on the one hand, the activity of her mind, and its thorough knowledge of all branches of domestic economy, enabled her, almost wholly to relieve him from the cares incident to the concerns of private life; on the other, she was a friend, whom it was his delight to consult, in every perplexity of public affairs; and whose councils never failed to partake of that happy harmony, which prevailed in her character; in which intuitive judgment was blended with consummate prudence; the spirit of conciliation, with the spirit of her station, and the refinement of her sex. In the storm, as well as on the smooth sea of life, her virtues were ever the object of his trust and veneration.Destined, however, to elevate and adorn, in a peculiar degree, the domestic sphere, she quitted it with reluctance, and returned to it with joy, as to the scene, most congenial to her soul and best suited to give employment to her virtues. In comparison with which, in her estimation, the honors of public life had little attraction, and the gaiety of courts no charm.Above all, her habitual charity encircled her character with that lovely and immortal wreath which will live and flourish when every other honor and distinction shall have utterly perished. In sickness and sorrow her friends and neighbors ever found, in her advice and sympathy, support and consolation; and the poor a never failing resource in her benevolence, which waited not to be solicited, or sought; but whose“Active searchLeft no cold, wintry, corner unexplored; Like silent working Heaven, surprizing oftThe lonely heart, with unexpected good.”It pleased Heaven to protract her life, in all its usefulness, to its seventy-fourth year, and to permit her maternal cares and experience to be extended to her descendants of the third and fourth degree.Clear and shedding blessings to the last, her sun sunk below the horizon, beaming with the same mild strength and pure radiance, which distinguished its meridian.The death of such a person is a calamity to all who enjoyed her friendship or shared the benefit of her example. To her immediate family it is as great as it is irreparable. To herself, honored and blessed, not above her deserts, but far above the common lot, it is but the exchange of a temporal for an eternal state; and of the hopes and joys of this world for another of the sublimest rewards and of perfect felicity.“Farewell!—thy cherished image ever dear,Shall many a heart, with pious love revere.Long, long shall those, her honored memory bless,Who gave the choicest blessings they possess.”
				
					
				
				
			